Motion Granted and Order filed July 2, 2015




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-14-00858-CV
                                 ____________

         PHILLIPS DEVELOPMENT & REALTY, LLC, Appellant

                                       V.

 LJA ENGINEERING, INC., F/K/A LJA ENGINEERING & SURVEYING,
                            INC., Appellee


                   On Appeal from the 127th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-67390

                                   ORDER

      This is an appeal from a judgment signed October 7, 2014. On June 9, 2015,
PDRH, L.L.C. filed a motion to withdraw its notice of appeal. See Tex. R. App. P.
42.1. The motion is GRANTED.

      Appellant PDRH, L.L.C. is ordered DISMISSED from the appeal.
                                    PER CURIAM



Panel consists of Justices Christopher, Brown and Wise.